DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. (Currently Amended) A method of constructing an integrated circuit (IC), comprising: fabricating a metal oxide semiconductor field effect transistor (MOSFET) having an extended drain region on a first surface of an insulator layer supported by a sacrificial substrate; depositing a front-side dielectric layer on the MOSFET; bonding a handle substrate to the front-side dielectric layer; removing the sacrificial substrate; and fabricating a plurality of back gates on a second surface opposite the first surface of the insulator layer, each of the plurality of back gates at least partially overlapped by the extended drain region.
Appropriate correction is required.

The disclosed invention states that the plurality of back gates are at least partially overlapped by the extended drain region.
	[0006] An integrated circuit is described. The integrated circuit includes a metal oxide semiconductor field effect transistor (MOSFET). The MOSFET is on a first surface of an insulator layer of the integrated circuit. The MOSFET includes a source region, a drain region, and a front gate. The MOSFET also includes an extended drain region The back gates are overlapped by the extended drain region.
[0008 An integrated circuit is described. The integrated circuit includes a metal oxide semiconductor field effect transistor (MOSFET). The MOSFET is on a firstSeyfarth Ref. No. 72178-005021 61717530v.1 3/22 Qualcomm Ref. No. 182508D1surface of an insulator layer of the integrated circuit. The MOSFET includes a source region, a drain region, and a front gate. The MOSFET also includes an extended drain region between the drain region and a well proximate the front gate. The integrated circuit also includes means for increasing a voltage tolerance of the MOSFET. The means for increasing voltage tolerance is on a second surface opposite the first surface of the insulator layer and overlapped by the extended drain region. 
[0028] Layer transfer technology offers a unique opportunity to address some of the reliability problems incurred when fabricating high voltage MOSFET devices on SOI wafers. Using layer transfer technology enables a high voltage MOSFET device to realize the full performance potential of SOI technology. According to aspects of the present disclosure, layer transfer technology is used for forming dual backside gates overlapped by an extended drain region of a high voltage MOSFET device.
[0030] Aspects of the present disclosure are directed to an advanced high voltage (HV) MOSFET structure in SOI technology, including multiple back gates, overlapped by an extended drain region. By applying a combination of a strong positive bias on the back gates of an N-type MOS (NMOS), the front surface of the drain region is depleted, and a maximum E-field in the HV MOSFET device is greatly reduced. In operation, aSeyfarth Ref. No. 72178-005021 61717530v.18/22 Qualcomm Ref. No. 182508D1device including the HV MOSFET structure can sustain a much higher drain-source 
[0056] Aspects of the present disclosure are directed to an advanced high voltage MOSFET structure in SOI technology, including multiple back gates, overlapped by an extended drain region. By applying a combination of a strong positive bias on the back gates of an N-type MOS (NMOS), the front surface of the drain region is depleted, and Seyfarth Ref. No. 72178-00502161717530v.1 16/22 Qualcomm Ref. No. 182508D1a maximum electrical (E)-field in the HV MOSFET device is greatly reduced. In operation, a device including the HV MOSFET structure can sustain a much higher drain-source voltage (Vds) with minimum degradation of RF performance. A significant performance increase (e.g. in sustaining higher voltages) is achieved compared to a single back gate HV MOSFET device. In some cases, the front- side/front will be referred to as the first-side. In other cases, the backside/back will be referred to as the first-side. It is contemplated that the multi-back gate MOSFET could be incorporated in RF power amplifiers as well as RF switches. 

Allowable Subject Matter
Claims 1-8 are allowed over the prior art of record. The statement of reasons for the indication of allowable subject matter is given on pp. 4-6 of applicant’s remarks filed on 04 January 2021.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801.  The examiner can normally be reached on M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898